  Case 18-80527      Doc 98       Filed 03/14/19 Entered 03/14/19 13:15:55           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LEAH D. SPIEWAK                       §       Case No. 18-80527
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/13/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/17/2018.

       5) The case was dismissed on 12/20/2018.

       6) Number of months from filing or conversion to last payment: 7.

       7) Number of months case was pending: 12.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80527      Doc 98       Filed 03/14/19 Entered 03/14/19 13:15:55         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)             $ 22,808.00
      Less amount refunded to debtor(s)                       $ 21,152.10
NET RECEIPTS                                                                       $ 1,655.90



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                        $ 0.00
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                         $ 1,655.90
       Other                                                        $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 1,655.90

Attorney fees paid and disclosed by debtor(s):                 $ 2,000.00



Scheduled Creditors:
Creditor                                         Claim        Claim        Claim   Principal    Interest
Name                                Class    Scheduled     Asserted     Allowed        Paid        Paid
SULAIMAN LAW GROUP, LTD.            Lgl       4,000.00          NA           NA        0.00        0.00
MCHENRY COUNTY CLERKS               Uns      16,572.84          NA           NA        0.00        0.00
KEVIN MORSE SAUL EWING              Sec     114,711.30   132,325.35   132,325.35       0.00        0.00
U.S. BANK HOME MORTGAGE a           Sec           0.00   228,683.53         0.00       0.00        0.00
WALKERS GROVE SUBDIVISION           Sec           0.00          NA           NA        0.00        0.00
DEPARTMENT OF THE TREASURY          Pri           0.00          NA           NA        0.00        0.00
SPECIAL PROCEDURES UNIT             Pri       1,114.77          NA           NA        0.00        0.00
AFNI INC                            Uns          27.88          NA           NA        0.00        0.00
CITIBANK SOUTH DAKOTA NA            Uns       1,076.00     1,392.22     1,392.22       0.00        0.00
ATG CREDIT LLC                      Uns         264.00          NA           NA        0.00        0.00
ATG CREDIT LLC                      Uns         264.00          NA           NA        0.00        0.00
BANK OF AMERICA NA                  Uns      20,439.00    20,439.62    20,439.62       0.00        0.00
CDA / PONTIAC                       Uns         170.00          NA           NA        0.00        0.00
CITI                                Uns         580.00          NA           NA        0.00        0.00
CITIBANK / THE HOME DEPOT           Uns       3,257.00          NA           NA        0.00        0.00
COMCAST                             Uns         746.55          NA           NA        0.00        0.00
COMENITY BANK / LANE BRYANT         Uns         113.00          NA           NA        0.00        0.00
COMENITY BANK / MAURICES            Uns         882.00          NA           NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-80527      Doc 98       Filed 03/14/19 Entered 03/14/19 13:15:55   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
COMENITY BANK / TORRID          Uns           928.00        NA         NA        0.00       0.00
COMENITY BANK / VICTORIA        Uns         2,325.00        NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for Uns         3,656.00   4,012.88   4,012.88       0.00       0.00
EASTERN ACCOUNT SYSTEM OF       Uns           356.55        NA         NA        0.00       0.00
GLASS MOUNTAIN CAPITAL LLC      Uns         4,709.10        NA         NA        0.00       0.00
GLOBAL NETWK                    Uns         3,528.00        NA         NA        0.00       0.00
BECKET & LEE LLP                Uns         1,388.00   1,515.87   1,515.87       0.00       0.00
MAGES & PRICE LLC               Uns           579.47        NA         NA        0.00       0.00
NICOR GAS                       Uns           523.39     711.27     711.27       0.00       0.00
STATE COLLECTION SERVICES       Uns        11,474.36        NA         NA        0.00       0.00
SYNCHRONY BANK                  Uns         3,717.60        NA         NA        0.00       0.00
PORTFOLIO RECOVERY              Uns         1,042.00   1,080.40   1,080.40       0.00       0.00
PORTFOLIO RECOVERY              Uns         1,137.00   1,299.87   1,299.87       0.00       0.00
PORTFOLIO RECOVERY              Uns           576.00     709.75     709.75       0.00       0.00
PORTFOLIO RECOVERY              Uns           833.00     979.03     979.03       0.00       0.00
TD BANK USA, N.A.               Uns           333.00     555.65     555.65       0.00       0.00
U.S. BANK NATIONAL ASSOCIATION Uns          7,731.00   7,121.08   7,121.08       0.00       0.00
U.S. BANK NATIONAL ASSOCIATION Uns          4,437.00   4,173.72   4,173.72       0.00       0.00
VILLAGE OF ROCKDALE             Uns           100.00        NA         NA        0.00       0.00
WELLS FARGO DEALER SERVICES Uns                 0.00   5,503.76   5,503.76       0.00       0.00
BECKET & LEE LLP                Uns             0.00   2,524.81   2,524.81       0.00       0.00
COMENITY CAPITAL BANK/PAYPAL Uns                0.00   3,382.33   3,382.33       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80527      Doc 98       Filed 03/14/19 Entered 03/14/19 13:15:55    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                       $ 132,325.35           $ 0.00               $ 0.00
TOTAL SECURED:                                $ 132,325.35           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 55,402.26           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 1,655.90
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 1,655.90




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80527        Doc 98      Filed 03/14/19 Entered 03/14/19 13:15:55               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
